Case 1:15-cr-00252-PKC-RML Document 1473 Filed 01/12/21 Page 1 of 1 PageID #: 25885

                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
   SPN:MKM                                           271 Cadman Plaza East
                                                     Brooklyn, New York 11201



                                                     January 12, 2021

   By ECF

   The Honorable Pamela K. Chen
   United States District Judge
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

                 Re:    United States v. Rafael Esquivel
                        Criminal Docket No. 15-252 (S-1) (PKC)

   Dear Judge Chen:

                Defendant Rafael Esquivel pleaded guilty in the above-captioned matter on
   November 10, 2016. The government respectfully requests that the case proceed to sentencing
   on May 24, 2021 at 2:00 p.m. Counsel for the defendant consents to this request.

                                                     Respectfully submitted,

                                                     SETH D. DUCHARME
                                                     Acting United States Attorney

                                              By:         /s/
                                                     Samuel P. Nitze
                                                     M. Kristin Mace
                                                     Keith D. Edelman
                                                     Assistant U.S. Attorneys
                                                     (718) 254-7000

   cc:    Counsel of record (by ECF)
          Clerk of Court (PKC) (by ECF)
